EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Michael Sutliffe, on 06/10/2021.

CLAIMS:
The application claims 1, 5, 12, 16 and 17 are amended as follows:

Referring to claim 1: 
In the last line of the claim –
Add the string “a result of” after the first word --returning--
Remove the word --result-- after the word --processing--
Thus, the last line will be changed as –
“returning a result of the processing 


Referring to claim 5:
(i) Replace, on line 19 - the misspelled word --opeating-- with the word “operating”.

(ii) In the last line of the claim –
Add the string “a result of” after the first word --returning--
Remove the word --result-- after the word --processing--
Thus, the last line will be changed as –
“returning a result of the processing 


Referring to claim 12: 
In the last line of the claim –
Add the string “a result of” after the first word --returning--
Remove the word --result-- after the word --processing--
Thus, the last line will be changed as –
“returning a result of the processing 




Referring to claim 16:
(i) Replace, on line 20 - the misspelled word --opeating-- with the word “operating”.

(ii) In the last line of the claim –
Add the string “a result of” after the first word --returning--
Remove the word --result-- after the word --processing--
Thus, the last line will be changed as –
“returning a result of the processing 




Referring to claim 17: 
In the last line of the claim –
Add the string “a result of” after the first word --returning--
Remove the word --result-- after the word --processing--
Thus, the last line will be changed as –
“returning a result of the processing 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433